Title: To George Washington from Jean-Baptiste, chevalier de Ternant, 20 May 1783
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George


                  
                     Sir
                     Philadelphia May the 20th 1783.
                  
                  I have the honor of inclosing to your Excellency a copy of my letter to the honorable the secretary at war, which, I hope, will Sufficiently explain the subject it was written upon.  It is my most anxious wish, the application may meet with your Excellency’s approbation, and prove deserving of your kind offices and patronage with Congress.  Genl Armand has obliginly undertaken to mention the reasons which occasioned the delay of that question, and obliged me at last to throw it into the war office before I knew your Excellency’s sentiments on the matter; But I am So convinced it must be ineffectual without your Support, that I have obtained at the same time the permission of withdrawing it in case it should not meet with your concurrence.
                  As my ill State of health, and some family affair require my going to Europe as speedily as possible, I shall beg your Excellency’s leave for that purpose, and, at the same time, a certificate of my services in the army of the United States, to the conclusion of this glorious war.
                  My first campaign in 1778 was performed under your Excellency’s immediate command—Genl howe under whom I was at the first affair of savannah, being actually with the army, can speak to my conduct both in and out of the field—Genl Lincoln under whom I served afterwards, has, I presume, fully informed your Excellency of my conduct in the campaign of 1779, as well as in my public mission to the havanna, and during the siege of Charlestown—As to my late services with the southern army, your Excellency will judge of them by the inclosed extract of Genl orders and letter of the Inspr Genl.  I hope your Excellency will not refuse me the favor of that certificate, which I am truly more anxious to obtain than anything else, and for which I shall forever be gratefull.
                  Give me leave also to express my great desire of being employed in any military establishment that may take place in this country, and to sollicit your Excellencys patronage for that purpose.  I am with great respect your Excellency’s most obedient and very humble servant
                  
                     J. Ternant
                  
                Enclosure
                                    
                     
                        Sir
                         c.20 May 1783
                     
                     I am sorry to find myself under the disagreeable necessity of addressing you officially on the promotion lately granted to the Colonel of the Legion I belong to, after endeavouring in vain by verbal sollicitations to obtain a removal of the inconveniences it subjects me to.  That the promotion was contrary, with respect to me, to the rules laid down by Congress in several resolutions, especially in that of the 25th of may 1781, and hitherto unexampled in any other ways of the army, cannot fairly be contested.  nor can Genl hazen’s case be brought as a precedent, his promotion being by brevet only, and officers, in that predicament having always continued in the full exercise, of their regimental commissions.  Genl Armand, on the contrary, was promoted by a superior commission, which has generally superseded or annihilated an inferior one.  Every body knows, besides, that the duties and command of Brigadiers were, ever, different and distinct in this army, from those of regimental field officers to the rank of commandant inclusive: and unless the rank and duties of these general officers be made regimental by an express modification of the present system, the Marquis de la Rouerie must be continued in the full exercise of two commissions.  had that modification taken place by an express resolution of Congress previous to Genl Armand’s promotion, I would have felt Sensibly the disappointment, but should have had no grievance or injustice to complain of.  Thus by the peculiarity of that promotion I find myself deprived of an advancement I had a double right to, both as senior officer in the corps, and the oldest Lt Col. in the line of the Cavalry; and I have, besides, the mortification to find that the resolution may prove highly injurious to my caracter, by the implication of inequity or demerit, it appears to contain.  The Idea is too distressing not to justify my earnest request that Congress may be explicit on that head.  I shall depend on their generosity—on the justice of his Excellency the Commander in chief and other Genl officers under whom I have been employed in the southern army—I am with respect &c. &c.
                     
                  
                  
               